  Case 4:19-cr-40030-JPG Document 61 Filed 03/31/21 Page 1 of 1 Page ID #171




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

         v.                                                       Case No. 19-cr-40030-JPG

 EMILY A. FAULKNER,

                Defendant.

                                  MEMORANDUM AND ORDER
       This matter comes before the Court for on defendant Emily A Faulkner’s “Motion for
Hardship Credit for Hardtime Service” (Doc. 58). She asks the Court to award her two days credit
for every one of the 564 days she claims she has served at the Jackson County Jail, presumably in
connection with her detention or incarceration for the offenses in this case. She claims an
entitlement to the reduced sentence because of the harsh restrictions at the jail with respect to
exercise, diet, isolation, and hygiene.
       The Court does not have jurisdiction to entertain this motion. Faulkner is attacking the
computation under 18 U.S.C. § 3585(b) of sentence credit for time served, a matter committed in
the first instance to the Attorney General, through the Bureau of Prisons, not the sentencing court.
United States v. Wilson, 503 U.S. 329, 334 (1992); United States v. Walker, 917 F.3d 989, 993-94
(7th Cir. 2019). If a prisoner disagrees with the Bureau of Prisons’ computation of sentence credit,
she may seek administrative review and then file a petition under 28 U.S.C. § 2241 in the district of
her confinement. Walker, 917 F.3d at 994 (citing Jake v. Herschberger, 173 F.3d 1059, 1063 (7th
Cir. 1999); United States v. Koller, 956 F.2d 1408, 1417 (7th Cir. 1992)). This Court does not have
jurisdiction to give the defendant credit for the time in question. See Walker, 917 F.3d at 993-94
(citing United States v. McGee, 60 F.3d 1266, 1272 (7th Cir. 1995); United States v. Ross, 219 F.3d
592, 594 (7th Cir. 2000).
       For this reason, the Court DISMISSES Faulkner’s motion (Doc. 58).
IT IS SO ORDERED.
DATED: March 31, 2021

                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE
